                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ernest Lee Adams                                                  Docket No. 5:15-CR-285-2H

                               Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Ernest Lee Adams, who, upon an earlier plea of guilty to
Possession of a Firearm and Ammunition by a Felon and Aiding and Abetting 18 U.S.C. § 922(g)(1), 18
U.S.C. § 924(a)(2), and 18 U.S.C. § 2, was sentenced by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on September 13, 2016, to the custody of the Bureau of Prisons for a term of 42 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 36 months.

Ernest Lee Adams was released from custody on December 3, 2018, at which time the term of supervised
release commenced.

On January 9, 2020, a Violation Report was submitted to the court as Adams tested positive for cocaine on
December 23, 2019. He was continued on supervision without modification and was reassessed for
substance abuse concerns. Adams has been in substance abuse treatment since that time.

On March 5, 2020, Adams tested positive for cocaine for a second time after laboratory confirmation. A
Petition for Action was signed by the court adding the condition of participation in a cognitive behavioral
program.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 16, 2020, the defendant tested positive for cocaine a third time after laboratory confirmation.
The defendant is maintaining denial of illegal drug engagement. As a response to the continued dishonesty
and positive tests, it is recommended that the defendant adhere to 60 days of Location Monitoring. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to the residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Ernest Lee Adams
Docket No. 5:15-CR-285-2H
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Maurice J. Foy                                /s/ Taylor R. O'Neil
Maurice J. Foy                                    Taylor R. O'Neil
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8698
                                                  Executed On: March 31, 2020



                                     ORDER OF THE COURT

                               31st
Considered and ordered this _________              March
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
